DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' amendment of claims 1, 3, 4, 29, 41, 68, in the paper filed on 9/6/2022 is acknowledged.  Applicants arguments filed on 9/6/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-14, 25, 29, 41, 68, 79, 108 are pending and at issue.
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-13, 29, 41, 68, 79, drawn to RNA-guided endonuclease, in the paper of 6/1/2022, is acknowledged.  Applicants election of the species of SEQ ID NO:4 from Species Group 1); the species of Asp-8 from Species Group 2) and the species of SEQ ID NO:1 from Species Group 3) without traverse in the paper of 6/1/2022, is acknowledged. 
Claims 5, 14, 25, 108 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, 29, 41, 68, 79 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-4, 6-13, 29, 41, 68, 79.  In response to the rejection applicants amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants traverse the rejection on the basis that applicants have amended the claims to specify that the PI domain comprises an amino acid sequence having at least 80% amino acid sequence identity to SEQ ID NO: 4.  Applicants submit that for the same reasons the office action believes that RNA-guided endonucleases having the sequence of SEQ ID NO:2 is supported by the disclosure, applicants submit that claims 1 and 41 do not lack written description.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein. 
Claims 1-4, 6-13, 29, 41, 68, 79 are directed to all possible RNA-guided endonuclease that comprises: a) an amino acid sequence having a mere 50% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) a heterologous protospacer adjacent motif (PAM) interacting (PI) domain comprising an amino acid sequence having a mere 80% amino acid sequence identity to the following amino acid sequence:  IIKTAGGEEIKIKDLFAYYKTIHSGTAG LELVSHDCSFSLSGVGSRTLKRFEKYQVDVLGNIYKVRG EKRVGLASSAHSKTGETIRPLQSTRD (SEQ ID NO: 4), wherein the PI domain is heterologous to the amino acid sequence of part a).  It remains that the specification, however, only provides the representative species of those RNA-guided endonucleases having the amino acid sequence of SEQ ID NO:2 encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in single disclosed species.  The specification also fails to describe additional representative species of these mutant RNA-guided endonucleases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-4, 6-13, 29, 41, 68, 79 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for those RNA-guided endonucleases having the amino acid sequence of SEQ ID NO:2, encompassed by these claims, does not reasonably provide enablement for all possible RNA-guided endonuclease that comprises: a) an amino acid sequence having a mere 50% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) a heterologous protospacer adjacent motif (PAM) interacting (PI) domain comprising an amino acid sequence having a mere 80% amino acid sequence identity to the following amino acid sequence:  IIKTAGGEEIKIKDLFAYYKTIHSGTAG LELVSHDCSFSLSGVGSRTLKRFEKYQVDVLGNIYKVRG EKRVGLASSAHSKTGETIRPLQSTRD (SEQ ID NO: 4), wherein the PI domain is heterologous to the amino acid sequence of part a).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicants traverse the rejection on the basis that applicants have amended the claims to specify that the PI domain comprises an amino acid sequence having at least 80% amino acid sequence identity to SEQ ID NO: 4.  Applicants submit that for the same reasons the office action believes that RNA-guided endonucleases having the sequence of SEQ ID NO:2 is supported by the disclosure, applicants submit that claims 1 and 41 do not lack written description.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein. 
Claims 1-4, 6-13, 29, 41, 68, 79 are so broad as to encompass any possible RNA-guided endonuclease that comprises: a) an amino acid sequence having a mere 50% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) a heterologous protospacer adjacent motif (PAM) interacting (PI) domain comprising an amino acid sequence having a mere 80% amino acid sequence identity to the following amino acid sequence:  IIKTAGGEEIKIKDLFAYYKTIHSGTAG LELVSHDCSFSLSGVGSRT LKRFEKYQVDVLGNIYKVRG EKRVGLASSAHSKTGETIRPLQSTRD (SEQ ID NO: 4), wherein the PI domain is heterologous to the amino acid sequence of part a) broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, do not place any structural limits on the claimed mutant RNA-guided endonucleases.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that mutant RNA-guided endonucleases having the amino acid sequence of SEQ ID NO:2.	
	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any mutant RNA-guided endonucleases that comprise: a) an amino acid sequence having a mere 50% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and a heterologous protospacer adjacent motif (PAM) interacting (PI) domain comprising an amino acid sequence having a mere 80% amino acid sequence identity to the following amino acid sequence:  IIKTAGGEEIKIKDLFAYYKTIHSGTAGLELVSHDCSFSLSG VGSRT LKRFEKYQVDVLGNIYKVRG EKRVGLASSAHSKTGETIRPLQSTRD (SEQ ID NO: 4), wherein the PI domain is heterologous to the amino acid sequence of part a), because the specification does not establish: (A) regions of the protein structure which may be modified without effecting the desired activity; (B) the general tolerance of mutant RNA-guided endonucleases to the specific modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any RNA-guided endonucleases with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired polymerase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those polypeptides of the claimed genus having the claimed desired RNA-guided endonucleases activity.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any mutant RNA-guided endonuclease that comprises: a) an amino acid sequence having a mere 50% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) a heterologous protospacer adjacent motif (PAM) interacting (PI) domain comprising an amino acid sequence having a mere 80% amino acid sequence identity to the following amino acid sequence:  IIKTAGGEEIKIKDLFAYYKTIHSGTAG LELVSHDCSFSLSGVGSRTLKRFEKYQVDVLGNIYKVRG EKRVGLASSAHSKTGETIRPLQSTRD (SEQ ID NO: 4), wherein the PI domain is heterologous to the amino acid sequence of part a).  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those mutant RNA-guided endonucleases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1, 2, 4, 6-11, 29, 41, 68 and 79 under 35 U.S.C. 102(a)(1)  as being anticipated by Van Der Oost et al. (WO 2016/198361) is withdrawn based upon applicant’s amendment of the claims and applicants’ arguments in the paper of 9/13/2022.

Claim Rejections - 35 USC § 103

The rejection of claim(s) 1, 2, 4, 6-11, 29, 41, 68 and 79 under 35 U.S.C. 103 as being unpatentable over Van Der Oost et al. (WO 2016/198361) and Wolfe et al. (US 2016/0177278) is withdrawn based upon applicant’s amendment of the claims and applicants’ arguments in the paper of 9/13/2022.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
11/14/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652